UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 96-4123

SEYED AHMAD SHAFFAAT,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
J. Frederick Motz, Chief District Judge.
(CR-94-438)

Submitted: March 11, 1997

Decided: April 22, 1997

Before MURNAGHAN and WILKINS, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

William H. Murphy, Jr., Baltimore, Maryland, for Appellant. Lynne
A. Battaglia, United States Attorney, W. Warren Hamel, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Seyed Ahmad Shaffaat was convicted by a jury of two counts of
possessing unregistered firearms and one count of dealing in firearms
without a license.* On appeal, Shaffaat argues that the district court
erred by denying his motion for judgment of acquittal, improperly
instructing the jury on the burden of proof, and admitting certificates
of negative BATF records searches. Finding no reversible error, we
affirm.

Shaffaat owned an auto repair facility in Annapolis, Maryland. In
1993, a senior naval officer brought his car to Shaffaat's shop for
repair. At some point, Shaffaat offered to sell the officer firearms, and
the officer reported the incident to BATF Special Agent Love. In an
unrelated set of events, Shaffaat also offered to sell firearms to a gov-
ernment informant ("Althof"). As a result of these events, Love began
an undercover investigation of Shaffaat.

During the course of the investigation, Shaffaat sold several fire-
arms to two undercover BATF agents and to Althof, including several
silencers without serial numbers. Evidence was presented at trial
which showed that Shaffaat also sold firearms at gun shows and to
several other individuals. Shaffaat's theory at trial was that he was
simply selling firearms from his personal collection in order to pay
some debts.

A motion for judgment of acquittal should only be granted if the
evidence is insufficient to support a conviction. Fed. R. Crim. P.
29(a). To support a conviction, there must be "substantial evidence,
taking the view most favorable to the Government, to support it."
Glasser v. United States, 315 U.S. 60, 80 (1942). When there is evi-
dence which supports both parties' theories of the case, the case is
properly one for the jury.
_________________________________________________________________
*The jury also convicted Shaffaat of one count of transferring a fire-
arm to an out-of-state resident, but this count was dismissed at sentenc-
ing.

                     2
We find that the district court applied the proper test for sufficiency
of the evidence and that the evidence presented was such that it could
support a finding of guilt. Accordingly, the district court did not err
in denying Shaffaat's motion for judgment of acquittal.

Shaffaat also argues that the district court should have instructed
the jury that the Government's proof must exclude every reasonable
hypothesis other than guilt. We disagree. The instruction Shaffaat
asks for has been rejected by both the Supreme Court and this court.
See Holland v. United States, 348 U.S. 121, 139-40 (1954) (when jury
is properly instructed on standards for reasonable doubt, additional
instruction on circumstantial evidence is confusing and incorrect);
United States v. Russell, 971 F.2d 1098, 1109 (4th Cir. 1992) ("It is
well settled that as long as a proper reasonable doubt instruction is
given, a jury need not be instructed that circumstantial evidence must
be so strong as to exclude every reasonable hypothesis other than
guilt.").

Finally, Shaffaat argues that the admission of certificates showing
a negative records search violated the hearsay rules and his rights
under the Confrontation Clause. We do not address this issue because
we find that even if the certificates were inadmissible, any error was
harmless. We therefore affirm the findings and sentence of the district
court. We dispense with oral argument because the facts and legal
contentions are adequately presented in the material before the court
and argument would not aid the decisional process.

AFFIRMED

                    3